DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting apparatus” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al (US 2015/0307024A1).
Regarding claim 1, Fukuda teaches a vehicle surrounding monitoring apparatus (Figures 1-4) for executing an underfloor object informing process for informing occupants of an own vehicle of a probability that there is at least one object under a floor of the own vehicle (Paragraphs 0005-0007, 0014, 0070, 0072, 0082, 0096, 0098, 0103, 0106), the vehicle surrounding monitoring apparatus comprising: a detecting apparatus (cameras included in surrounding image input part 101) which detects a situation around the own vehicle (Paragraphs 0038-0043); and an electronic control unit (100) which executes the underfloor object informing process (Paragraphs 0037, 0042-0050; Figures 4 and 5).
Fukuda teaches that the electronic control unit is configured to: acquire detection information on the situation around the own vehicle detected by the detecting apparatus (S201); when the electronic control unit determines that the detecting apparatus detects at least one object around the own vehicle (S202-S203), based on the detection information, memorize information on the detected object as real-time object Information (S203-208; Paragraphs 0054-0055, 0068, 0070 [the process is repeated and the object is determined to be under the vehicle using past "real-time" object information, otherwise the system would not be able to determine that the object has entered the underside area of the vehicle, which does not have cameras, or where the vehicle is predicted to be under the vehicle]); when the electronic control unit determines that the detecting apparatus does not detect the object which the detecting apparatus had detected ("outside image areas" S205), based on the detection information, acquire information on a moving of the object which the detecting apparatus had detected for a predetermined time period as past object Information, based on the memorized real-time object information (S206-S207; Paragraphs 0054-0055 and 0063-0066); when the electronic control unit determines that there is the object which the detecting apparatus had detected under the floor of the own vehicle, based on the past object information, determine that an informing condition is satisfied (S206-S207); and when the electronic control unit determines that the informing condition is satisfied, execute the underfloor object informing process (S206-S207).
Regarding claim 2, Fukuda discloses the invention of claim 1 as discussed above, and Fukuda teaches that the real-time object information Includes a moving direction of the detected object (as compared to older images including the object); the past object information includes the moving direction of the detected object memorized as the real-time object information (inherent to the comparison of older images including the object); and the electronic control unit is configured to determine that the informing condition is satisfied when the moving direction of the detected object acquired as the past object information corresponds to a direction to reach the own vehicle (i.e. the object is determined to be under the own vehicle)(Paragraphs 0054-0055 and previously cited paragraphs for determining the object is under the vehicle).
Regarding claim 4, Fukuda discloses the invention of claim 1 as discussed above, and Fukuda teaches that the vehicle surrounding monitoring apparatus comprises a display (106)(Paragraphs 0049-0050; Figures  4, 9, etc.); the detecting apparatus includes a camera sensor apparatus (cameras included in surrounding image input part 101; Paragraphs 0038-0043); and the electronic control unit is configured to: display an underfloor image on the display, the underfloor image being an image of a space under the floor of the own vehicle of this time produced, based on images taken by the camera sensor apparatus; and when the electronic control unit determines that the informing condition is satisfied, execute the underfloor object informing process by displaying an underfloor object informing image on the display, overlapping the underfloor image to direct the occupants’ attention to the space under the floor of the own vehicle (Figures 5, 9, 11, 12, 15, 17; Paragraphs 0005-0007, 0014, 0070, 0072, 0082, 0096, 0098, 0103, 0106).
Regarding claim 5, Fukuda discloses the invention of claim 2 as discussed above, and Fukuda teaches that the electronic control unit is configured to execute a process of determining whether the informing condition is satisfied when a moving speed of the own vehicle is smaller than or equal to a predetermined speed (Fukuda discloses executing the process at any speed).
Regarding claim 6, Fukuda discloses the invention of claim 4 as discussed above, and Fukuda teaches that the electronic control unit is configured to execute a process of determining whether the informing condition Is satisfied when a moving speed of the own vehicle is zero (Fukuda discloses executing the process at any speed).

Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747